Citation Nr: 0900263	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-14 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether a timely notice of disagreement of an apportionment 
of the veteran's compensation benefits for the support of the 
veteran's dependent school-age child was filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Senior Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to 
December 1975 and from March 1977 to October 1978.  The 
claimant is the veteran's son.  

This case initially came before the Board of Veterans' 
Appeals (the Board) on appeal from a March 2003 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, that allowed an apportionment of 
the veteran's compensation benefits to his dependent school-
age child.  

In January 2008, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) to ensure compliance with 
contested claims procedures involving two parties and to 
provide the claimant with evidence and information as 
required under VA regulations pertaining to contested claims.  
See 38 C.F.R. §§ 19.100 - 19.102, 20.500 - 20.504 (2008).  
The requested action has been completed, and the case has 
been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  In March 2003, the claimant's apportionment request was 
granted and both parties were notified of the decision by 
separate letters dated March 7, 2003.

2.  A notice of disagreement of the apportionment decision 
was not received from the veteran within 60 days of the March 
7, 2003, notification.


CONCLUSION OF LAW

The veteran did not file a timely notice of disagreement with 
the apportionment of his VA compensation benefits of which he 
was notified by letter dated March 7, 2003.  38 U.S.C.A. § 
7105A (a) (West 2002); 38 C.F.R. §§ 20.200, 20.501(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000, the President approved 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, which made several amendments to 
the law governing certain VA claims, to include redefining 
VA's duty-to-assist and notification obligations.  However, 
it does not appear that these changes are applicable to 
claims such as the one decided herein.  See Barger v. 
Principi, 16 Vet. App. 132 (2002); Mason v. Principi, 16 Vet. 
App. 129 (2002).

Notwithstanding the foregoing, special procedures are 
applicable to simultaneously contested claims.  See 38 
U.S.C.A. § 7105A (West 2002); 38 C.F.R. § 19.100, 19.101, 
19.102, 20.713(a) (2006).  All interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  38 C.F.R. § 19.100.  
In this case, both the veteran and the claimant were notified 
by letter in March 2003 of the action being taken by the 
agency of original jurisdiction and informed of their hearing 
and representation rights.  Upon the filing of a notice of 
disagreement in a simultaneously contested claim, all 
interested parties will be furnished with a copy of the 
statement of the case.  38 C.F.R. § 19.101.  A statement of 
the case addressing the propriety of the apportionment was 
furnished to the veteran in August 2005 and to the claimant 
in May 2008.  

When a substantive appeal is filed in a simultaneously 
contested claim, the content of the substantive appeal will 
be furnished to the other contesting parties to the extent 
that it contains information that could directly affect the 
payment or potential payment of the benefit that is the 
subject of the contested claim.  38 C.F.R. § 19.102.  Copies 
of the veteran's notice of disagreement and substantive 
appeal were also furnished to the claimant in May 2008.  
Furthermore, following the January 2008 Board Remand, both 
the veteran and the claimant were finished with a statement 
of the case addressing the timeliness of the appeal in July 
2008.  

In light of the foregoing, the Board concludes that the 
procedures with respect to simultaneously contested claims 
have been followed.  Accordingly, the Board will proceed with 
a decision in this appeal. 

Analysis

In a simultaneously contested claim (such as the instant 
case), the first step in initiating appellate review is the 
submission of a notice of disagreement within 60 days from 
the date that the agency mails notice of the determination to 
the claimant. 38 U.S.C.A. § 7105A(a); 38 C.F.R. § 20.501(a).

In August 2002, an apportionment claim was brought on behalf 
of the veteran's dependent son.  Both the claimant and the 
veteran were notified of the information they needed to 
submit in order for the apportionment claim to be decided.  
In March 2003, the apportionment request was granted and both 
parties were notified of the decision by separate letters 
dated March 7, 2003.  A notice of disagreement was not 
received from the veteran until September 10, 2004, more than 
60 days after notification of the apportionment decision.   

The law presumes that the notice letters are properly mailed 
and forwarded.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994), appeal dismissed, 53 Aff'd 347 (Fed. Cir. 1995) (the 
law presumes the regularity of the administrative process "in 
the absence of clear evidence to the contrary"); Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992); Ashley v. Derwinski, 
2 Vet. App. 307, 308-9 (1992); Saylock v. Derwinski, 3 Vet. 
App. 394, 395 (1992).
 
In this case, there is nothing in the record to suggest any 
irregularity in the delivery of the March 7, 2003, 
notification letter to the veteran or that he did not receive 
the notification.  Furthermore, there is nothing in the 
record to show that he filed a notice of disagreement within 
60 days of the notification.  As such, the Board must find 
that the veteran did not file a timely notice of 
disagreement, and the case must be dismissed for failure to 
perfect an appeal to the Board.  38 C.F.R. § 20.200 (2008).


ORDER

As a timely notice of disagreement was not filed, the appeal 
of the apportionment of the veteran's compensation benefits 
for the support of his dependent school-age child is 
dismissed.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


